Citation Nr: 1516342	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1970 to December 1970 and additional duty with the Army Reserves.  He also participated in ROTC during college, including participation in ROTC "summer camp" from July to August 1969.  

In this case, while the Veteran participated in ROTC for approximately four years and was then in the Army Reserves for another four years, he only served on active duty for training (ACDUTRA) for approximately six weeks (July-August 1969) and then on active duty for three months (September-December 1970).  For the purpose of service connection, these approximate five months are the critical period, and when the Board refers to the Veteran's "military service" in this document, it is referring to those five months unless otherwise indicated.  

This case comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decisions.  Initially, the Veteran had appealed a February 1992 rating decision, and, after various appellate actions, described in detail in the prior August 2012 Board Remand, those claims became final following a 2012 decision by the United States Court of Appeals for the Federal Circuit.  The Board notes, that even though the Veteran has a 1993 docket number, all of the issues from the original appeal are final.  

This claim was most recently before the Board in March 2014 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence of record does not demonstrate the diagnosed right knee disability is the result of disease or injury incurred in or aggravated by active military service or any period of ACDUTRA or INACDUTRA. 


CONCLUSION OF LAW

The criteria for a grant of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for a right knee disability.  Specifically, the Veteran claims that his right knee was injured when he fainted during an ROTC drill in September 1966.  The Veteran also claims that he pulled ligaments in right knee and was prescribed ace bandages to wrap around his knees.  See May 2014 Statement in Support of Claim.  

The Veteran was in ROTC during college, and then in the Army Reserves for four years.  However, he only served on active duty for training (ACDUTRA) for approximately six weeks (July-August 1969) and then on active duty for three months (September-December 1970).

The term "active military, naval or air service" is further defined as (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24). 

Active duty for training includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  38 U.S.C.A. § 101(22)(D).

The Secretary of the military department concerned may prescribe and conduct practical military training, in addition to field training and practice cruises, and may require that some or all of the training prescribed must be completed by a member before the member is commissioned.  10 U.S.C. § 2109(a).

Advanced Camp is a mandatory training program that is required prior to commission. Army Regulations 145-1, Sections 5.7, 5.8.  As the Advanced Camp must have been completed by the Veteran before he was commissioned and as it was for a period of more than four weeks, the Board finds that the Advanced Camp (July to August 1969) was considered active duty for training. 

Other ROTC training can also be considered as IDT , if verified by IDT pay records.  According to 38 C.F.R. § 3.6 (d)(3) , training other than ACDUTRA performed by a member, or an applicant for membership in the Senior ROTC, when ordered to such duty under 10 U.S.C.A. Chapter 103, shall be considered IDT.  However, according to 38 C.F.R. § 3.6 (d)(4)(ii) IDT does not include attendance at an educational institution in an inactive status.  In this case, no pay record identifies any IDT payment while the Veteran was enrolled in ROTC in an inactive status. 

The Veteran was in a ROTC program at Virginia State College from September 1966 to September 1970.  He was then commissioned into the Army Reserves at Fort Bliss where he served from September 20, 1970 to April 25, 1974.  The Veteran's only active duty or active duty for training during his time in the Reserves was from September 30, 1970 to December 29, 1970 when he was on active duty.

The Veteran's DD-214 shows active duty service for approximately 3 months from September 30 to December 29, 1970, and there is a note that the Veteran was ordered to active duty from the Army reserves.  The form also notes a total of 5 days of "other service" which appears to account for the time between ROTC graduation and commissioning.  Personnel records show that he was commissioned on September 25, 1970 into the ADA from SR ROTC. 

An effort was made to obtain records from the Veteran's time on ROTC, but a letter from the National Personnel Records Center (NPRC) in July 2007 explained that a DD-214 is issued when a service member performs active duty or at least 90 days or more of consecutive active duty for training.  A ROTC student Record, DA Form 131, is retained by an ROTC unit for five years after a student leaves the university and is then destroyed.  As such, it does not appear that any records are available which would show that the Veteran was under any orders for IDT aside from his summer camp while in ROTC.

The Veteran has argued that his "military service" began in September 1966 and should include participation in ROTC drills.  His statements also lead the Board to conclude that he believes that his entire time at Virginia State College from 1966-1970 was active duty service, and that his active military service includes the nearly two and a half years of reserve service following December 1970, until he was discharged from service in April 1974.  However, as explained in the prior March 2014 Board decision and again above, such an interpretation is not consistent with the law.  In this case, it is accepted that the Veteran was on summer camp in July and August 1969, but his extensive claims file does not show any orders for inactive duty for training prior to that.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

The Veteran underwent a VA examination in May 2014.  At the examination, the Veteran was diagnosed with right knee strain.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  As such he has a current disability.  

The service treatment records for the Veteran's period of ACDUTRA reflect treatment for the right knee.  Service treatment notes in July 1969 refect pulled ligaments in the right knee and he was excused from PT for a week.  X-rays were performed and reflected a nonsymptomatic small osteochondroma of the knee.  In August 1969 states that Veteran reported pain in his right knee, he stated that he had chronic knee pain his whole life.  Upon examination, there was full range of motion of the right knee with no effusions.  A service treatment record from September 1969 states that the Veteran reported pain in both knees since summer camp.  Examinations of his knee were repeated and x-rays were normal.  There was no tenderness over the meniscus, no effusions, and all ligaments were intact.  In September 1970, the Veteran complained of knee problems that had been occurring for years.  Upon examination at an orthopedic clinic, his knees were normal and the Veteran was determined to be fit for duty.  On the Veteran's December 1970  Report of Medical History that is completed and signed by the Veteran, it was noted that he had swelling in both knees one month prior, but no sequelae.  On the Veteran's December 1970 Report of Medical Examination the Veteran was evaluated as clinically normal, to include his lower extremities.  

During the May 1995 Board hearing the Veteran reported his injuries occurred during training and were related to carrying his heavy equipment and run in boots.  He indicated he was given ace bandages to put on his knees and he was encouraged to just continue or he would have to repeat the program.  He testified that he was told his knees had ligament damage and were strained.  He indicated that he was reexamined prior to his active service and was in pretty good shape and none of the disabilities incurred in ROTC hindered him from participating in the active duty part of his service.  He testified he went through another basic training course for about 10 weeks in the desert and again described problems from running in boots and also from the heat. He indicated during his active service period his knees got worse and he had a lot of pain.  He testified that the disabilities were not the cause of his being separated early.  He testified that after separation he was in a car accident and that aggravated his neck, head, back, knees and ankles.   During the March 1997 Board hearings the Veteran reiterated that he injured his knees in training by crawling, running with boots, running with backpacks and full gear and sometimes at night he'd stumble over trees, holds and other obstacles. He indicated the injuriis were aggravated during his active duty in 1970 by the coldness and heat in the desert.  Thus, to the extent the Veteran describes carrying heavy equipment and running in boots, this is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

The remaining element is competent evidence of a nexus linking the present conditions to an event or incident in service.  

A June 1975 statement of W.P.C.,M.D.  related that the Veteran was treated by him in April 1975 following an automobile accident that occurred in April 1971.  The Veteran reported that he injured his head, knees and ankles at the time of the injury.  Examination of the right knee showed a tibial osteochondroma arising in the area of the right knee that has been asymptomatic.  He indicated the osteochondroma of the right knee may not need treatment at all.  

A December 1993 record of B.M.S., D.O. reported that the Veteran complained of pain in the head neck and back and indicated that he had problems while running with a back pack in the military and since then had problems with the knees, ankles, back and neck.  Dr. S. noted several other injuries however including a job-related whiplash injury in 1977, frequent traveling and luggage carrying for the job in 1985 which increased pain in all of the complained of areas, and a motor vehicle accident in 1988 resulting in whiplash injury.  Dr. S. continued to report 3 more motor vehicle accidents: in November 1991, December 1991 and July 1992.  The impression was multiple joint pains including hands, wrist knees feet and ankles.  Dr. S. noted this is a "very complicated case with multiple injuries and problems."

The Veteran was scheduled for a VA examination to determine the nature and etiology of his current right knee disability and whether such disability is related to his active service.  At the May 2014 examination, the Veteran indicated that he did not have a current diagnosis of a knee disability from his doctors as he had other concerns with other parts of his body.  He reported no surgeries on his knee and had not seen an orthopedic doctor.  He noted that he has never injured his knee in a car accident.  He used lidocaine cream for his knee pain as well as gabapentin.  However, the examiner noted that the medication the Veteran referred to is for neuropathic pain and would not commonly be given for knee condition.  

The examiner determined that the Veteran's currently diagnosed knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale being that there was no evidence of a knee condition in service significant enough to expect longstanding symptoms.  There is also no evidence to substantiate continuous ongoing knee symptoms in the following 40 years.  

The Board finds the May 2014 VA examination to be the most probative as to the etiology of the condition.  The examiner reviewed the records, considered the Veteran's history and examined the Veteran.  The examiner considered and discussed the pain and injuries noted during service and explained that these were not the type of injuries to result in longstanding problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The only evidence linking the condition to service is the Veteran's own statement.  The Board acknowledges that the Veteran sincerely believes that he injured his right knee in service, which caused his current right knee disability.  However, the Board has determined that he is not competent to provide lay testimony as to the etiology of his disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, in this case, the Veteran is not competent to render an opinion as to the cause or etiology of his knee disability.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  This case is even more complex than the average knee case given the multiple intervening motor vehicle accidents of record.  See also May 1995 hearing testimony (where Veteran testified that a post-service car accident aggravated the knees); November 1991 Virginia Commonwealth University record (noting diagnosis of exacerbation of chronic pain syndrome s/p MVA 11/7/91, fibrositis syndrome, possible chronic left C7 radiculopathy and also relating a history of two other MVA in 1977 and 1990).  In fact, even Dr. S. noted in December 1993 that this is a "very complicated case with multiple injuries and problems."  Therefore, the Veteran's own opinion as to the etiology of his condition is not competent evidence. Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

To the extent to which the Veteran argues that he had continuous symptoms the Board finds the Veteran's assertions to be not credible.  In this case, the Veteran has submitted thousands of pages of written argument.  As noted, the Veteran is considered competent to identify things that can be perceived by his senses.  However, the Board must also weigh the credibility of his statements.  In this case, the Board does not find the Veteran to be a credible witness for a combination of reasons.  Significantly, the Veteran has had an extensive amount of treatment, and the majority of the records make no mention of complaints related to the right knee.  To the extent to which he was treated for "chronic pain syndrome" in the 1990s this appeared to focus mainly on the back and neck and left sided pain.  To the extent they also encompass a generalized pain, the Board finds it significant that the Veteran never specifically discussed the right knee.  Some records note entirely normal findings of the right knee.  For example, records in October 1989 note neck, back, hip, arm and wrist pain.  A November 1991 Virginia Commonwealth University record noting lower extremity range of motion reflected hip extension increased pain bilaterally but other lower extremity range of motion was within normal limits.

Furthermore, the record as a whole calls the Veteran's credibility into question.  The Veteran has unfortunately experienced a number of motor vehicle accidents during his life, which have resulted in head trauma and secondary memory loss.  In a report from a June 2006 sleep study, it was noted that the Veteran had been involved in at least eleven motor vehicle accidents between 1971-1992.  In December 1995, a LCSW noted that a motor vehicle accident in 1988 had resulted in a brain injury that had significantly impaired the Veteran's cognitive functioning regarding memory and concentration.  The Veteran has also acknowledged his memory problems, writing in May 2007 that he had a brain injury and that his memory was not good enough to remember the approximate dates of his treatments.

Additionally, the Veteran has been extremely active in pursuing disability claims, including VA claims, EEOC claims, and workman's compensation claims.  In the process of these claims, the Veteran has provided testimony that is internally inconsistent and appears to frequently be shaped by the type of claim he is pursuing and have ranged from attributing his various disabilities to frequent traveling, sleeping on soft mattresses, job duties, and multiple motor vehicle accidents.  October 1994 and February 1995 private treatment records of N.D.Z., M.D. (treating the veteran for unrelated issues) noted that the Veteran's objective findings do not correlate with subjective symptoms.  A June 1994 record of N.D.Z., M.D. noted that "there are concerns that the patient might be embellishing or malingering his symptoms."  The Court in a June 2011 Memorandum Decision pertaining to unrelated claims notes that the Veteran "makes several, often difficult to decipher, arguments on appeal."  With regard to the claim for the right knee, during the May 2014 VA examination the Veteran reported that he had never injured his right knee in a car accident, a statement that directly contradicts his hearing testimony and the June 1975 medical records of Dr. C.

As such, given these inconsistencies in the Veteran's statements, the Board finds him to be a wholly unreliable historian; and, given that his current statements were made in the context of seeking monetary benefits, they are afforded very little probative weight in this case, particularly when contradicted by contemporaneous evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

The Veteran's numerous writings make clear that he believes he injured his right knee during active duty and active duty for training.  He testified at the May 1995 Board hearing that he injured his knees while running in boots as it bothered his neck, back, knees and ankles.  He further testified that his knees were aggravated once he was on active duty in September as he had to do more training out in the field.  

Regardless, an in-service injury alone does not mandate service connection; rather, the injury must cause a chronic disability.  Here, the post-service medical records do not show that the Veteran has ever been diagnosed with a chronic right knee disability until 2014 and at the examination, he stated that he had not been previously diagnosed with a right knee disability by his treating physicians.  Further, the Veteran would have had plenty of opportunity to be evaluated for a right knee disability if one had existed since service because he has been in and out of doctor's offices and hospitals for various ailments since service.  

As such, the evidence of record is against service connection for right knee disability.  The Veteran believes that he aggravated his right knee during active duty or active duty for training, but the credibility of his testimony has been significantly impeached, such that it cannot overcome the absence of any complaints for years and the VA examination which concluded the current strain is less likely a result of service.  Accordingly, the Veteran's claim is denied.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right knee disability.  As such, service connection of a right knee disability is denied and the benefit of the doubt rule does not apply.  38 C.F.R. § 5107(b).

Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Here, the notice requirements have been established and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  He was sent letters in January 2012, September 2012 and March 2013 with respect to his claim.  As a whole, these letters fully informed him of how to substantiate his claims.  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

At the outset, the Board notes that this is an extremely voluminous case consisting of thousands of pages of treatment records and arguments, and multiple prior Board and Court decisions.   The Veteran has pursued a number of claims with VA since December 1975, but has not been service connected for a single disability. 

VA has obtained all service records that are available.  The Veteran claims that there are "10 military medical examinations" missing from his record.  Again, this may be his misunderstanding of what time periods constitute military service for VA's purposes, and perhaps he is referring to examinations done during ROTC, it is not clear.  Regardless, VA does have the examinations and medical records from his summer camp in 1969 and active duty in 1970, (which he believes are missing), as well as Reserve examinations done after his period of active duty concluded, so there is no indication from looking at these records that there are missing records. Even so, VA has requested and obtained what is available. 

Here, the Veteran's service treatment records have been obtained, and treatment records from the early to mid-1970s are of record.  That is, the records that are most critical to evaluating his right knee that purportedly occurred during the Veteran's limited periods of active duty and active duty for training (July 1969 to August 1969 and September 1970 to December 1970) are before VA.  Moreover, VA has obtained treatment records from more than 40 medical professionals, records from Medicare, SSA, and records pertaining to various EEOC claims and the Veteran has sent in lay statements, medical records, and excerpts from hearing transcripts related to his claims before other agencies.  

Despite the voluminous record, the Veteran has complained that VA has failed to obtain medical records from numerous medical professionals who have treated him. As noted previously, in a March 2013 statement, he stated that he has provided 1,398 consent forms, which he wants to be mailed to his doctors.  As an initial matter, the Board notes that several of these authorizations (submitted from 2004-2006) generally report treatment for "back, left knee, rhinitis, pharyngitis, neck injury and ear disorder."  The Veteran has not specifically indicated he was seen for his right knee, the issue that is currently on appeal.  To the extent the Veteran argues that these records may also include reference to the right knee and to the extent the authorizations from 2007 forward note treatment for both knees, the duty to assist requires VA to make reasonable efforts.  38 U.S.C.A. § 5103A.  Obtaining records from hundreds of physicians, not to mention the other insurance companies, pharmacies, health food stores, judges, law offices, court reporters, corporations, Congressmen and other facilities the Veteran has requested VA contact, is simply not reasonable.  The duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information which could possibly support a claim. Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992); See also  Knopp v. McDonald, 2014 WL 3939955, *1 (Vet. App. Aug. 2014)(nonprecedential)(noting reasonable efforts do not include providing a complete list of ships operating in the North Atlantic from 1968 to 1969); Lear v. Shinseki, 2009 WL 891111, * 3(Vet. App. April 2009)(nonprecedential)(finding the Board did not err by concluding that duty to assist was satisfied as the Veteran had not identified any organization or facilty that maintained records that could verify if there was contaminated drinking water aboard his ship nor did he indicate how morning reports or unit records, later identified by the veteran, would substantiate this assertion); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains"). 

As was previously explained in the Board's remand from March 2014, VA has obtained extensive records in this case, including service treatment records, personnel records, and private treatment records close in time with the Veteran's service.  In fact, treatment records have already been obtained from more than 40 different medical professionals.  Records were also obtained from the Social Security Administration.  Additionally, the Veteran had the opportunity to testify at a hearing before the Board, but he declined in his 2014 appeal.  He was also provided with a VA examination of his right knee disability, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board concludes that VA has provided extensive assistance, and no additional assistance is required by law.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 








ORDER

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


